DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are currently pending.
	Claims 1-20 are rejected.
	Note with respect to the instant claims: Claims 1, 8, and 15 have each been assigned steps
(a)-(g) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed.

Priority
	The instant Application was filed 02/04/2019 and does not claim the benefit of an earlier filed application.




Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/04/2019 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: graphics processing unit 130 at [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 02/04/2019. The Amendments to the Specification filed 03/05/2019 are acknowledged.
The disclosure is objected to because of the following informalities: the acronym "TDA" at, for example, [0068], is not defined within the disclosure.  


Claim Objections
	The claims are objected to for the following informalities:
	Claim 15 recites “receive genetic data and biological data;” and “determine a data matrix from the genetic and biological data, the data matrix comprising one or more features, each feature associated with one or more known feature values;” on separate lines and each contain a typographical error compared to the rest of the claim, as these lines are indented too far. It is recommended to amend the claim to have consistent indentation throughout.

Claim Interpretation
Claim Terminology
In claims 1, 8, and 15, under the broadest reasonable interpretation (BRI), the recited “biological data” read on any data that can potentially be correlated with a biological or genetic condition. Non-limiting examples are provided in the instant application at [0039]. 
In claims 1, 8, and 15, under the BRI, the recited step “determining/determine a collection of sets of features” is not required for performing the recited step “determining/determine a first prediction for a feature value”. A non-limiting example of determining a collection P of sets of features at [0041] and determining a first prediction for a feature value of a selected feature to be predicted of one or more features in the collection P [0042] is provided, but Applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import narrowing limitations found in the specification to the claims (See MPEP 2111.01).
Claim 8 recites a computer readable storage medium, which is specifically discussed in
[0083] to not encompass transitory signals.
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“the processor configured to: receive genetic data... ; determine a collection of sets of features... ; determine a first prediction... ; permute one or more rows... ; determine a second prediction... ; determine a prediction score…” in claim 15, wherein the processor is a generic, non-specialized  processor or part of a system at any possible technical detail level of integration (see the Specification at least at [0018], [0033], and [0082]).  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 recite the limitation “the data matrix comprising one or more features, each feature associated with one or more known feature values… and determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature”. The metes and bounds of this claim are indefinite because the meaning of the terms “feature” and “known feature value” are unclear. Under the BRI, the interpretation of “features” is informed by the recited “collection of sets of features” which represent “pathways, genes, or a genetic combination of genotype values”. Thus, feature values are also interpreted as values associated with the genetic data, e.g., expression values, read counts, etc., but a review of the specification provides an example of features as variants arising from the comparison of unshuffled and shuffled data [0028], one example of feature values as corrected, left unchanged, or reduced predictivity [0029], and another example of feature values as the stored feature value in the data matrix associated with the particular selected feature for which the first predicted feature value and second predicted feature value are made [0047]. While Applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import narrowing limitations found in the specification to the claims (See MPEP 2111.01), these examples of alternate interpretations of claimed elements in the specification cause uncertainty in the interpretation of the meaning of the 
Claims 1, 8, and 15 recite the limitation “the data matrix comprising one or more features, each feature associated with one or more known feature values”. How the feature value is known is unclear. Under the BRI where the feature value is interpreted as a value associated with genetic data, known feature values could be interpreted as values obtained through the measurement of a biological molecule, but this is not apparent. A review of the specification provides an example of known feature values as the stored feature value in the data matrix associated with the particular selected feature for which the first predicted feature value and second predicted feature value are made, and as the known, actual, or “true” feature value, against which the predicted feature values can be tested for accuracy [0047], but this example fails to provide information for how this known value is produced. Further, this example fails to provide any limiting definition that would clarify the scope of the claim. Clarification via claim amendment is requested. 
Claims 4, 11, and 18 recite the limitation “the feature values comprise genotype values or phenotype values”. It is unclear whether these claims are intended to limit only the “feature values”, only the “known feature values”, or all of the recited feature values of claims 1, 8, and 15. Clarification via claim amendment is requested. 
	Claims 7 and 14 recite the limitation “determining… a redescription distance based on the prediction score”. The metes and bounds of this claim are indefinite because the term “redescription distance” is not defined. A review of the specification provides examples of 
35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 6, 13, and 20 recite “the second predicted feature value is determined after permuting the one or more rows of the data matrix”, which fail to further limit the subject matter of claims 1, 8, and 15, which recite “permuting, by the processor, one or more rows of the data matrix; determining, by the processor, a second prediction for the feature value of the selected feature based at least in part on the permuting”. The subject matter of claims 1, 8, and 15 already requires the performance of data matrix permutation to have been performed as a second prediction for the feature value is determined based at least in part on the permuting.  

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a computing system for identifying and scoring genomic variants in cancer samples [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for organizing and analyzing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 8, and 15: determining, by the processor, a data matrix from the genetic and biological data, the data matrix comprising one or more features, each feature associated with one or more known feature values; determining, by the processor, a collection of sets of features, the collection representing pathways, genes, or a genetic combination of determining, by the processor, a first prediction for a feature value of a selected feature to be predicted in the collection; permuting, by the processor, one or more rows of the data matrix; determining, by the processor, a second prediction for the feature value of the selected feature based at least in part on the permuting; and determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
Dependent claims 7 and 14: determining, by the processor, a redescription distance based on the prediction score.
Dependent claims 2-6, 9-13, and 16-20 recite additional steps that further limit the judicial exceptions in independent claims 1, 8, and 15, and as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually form a data matrix, analyze the data matrix by determining features and their values, permuting the data matrix, and analyzing the permuted data matrix. There are no specifics as to the methodology involved in “determining” or “permuting” and thus, under the BRI, one could simply, for example make a data matrix using pen and paper. The “permuting” and many of the “determining” steps also involve mathematical techniques, as is supported by the disclosure at [0040-0048] and [0053-0056].  
Therefore, claims 1, 8, and 15, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 8, and 15: “receiving, by a processor, genetic data and biological data”.
Independent claim 1 includes a “processor”.
Independent claim 8 includes a “computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit”..
Independent claim 15 includes a “processing system comprising: a processor in communication with one or more types of memory, the processor configured to…”..
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” data, perform functions of collecting the data needed to carry out the abstract idea. Data gather does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Beer (WO 2016/183348 A1, IDS reference) discloses that receiving data is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [9]. As 
With respect to claims 1, 8, and 15 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Beer (WO 2016/183348 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0018] and [0082]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galbrun et al. (Statistical Analysis and Data Mining: The ASA Data Science Journal, 2012, 5(4), pp.284-303) as evidenced by Ojala et al. (Statistical Analysis and Data Mining, 2009, 2, pp. 209-230) in view of Guyon (US 2014/0018249).
	Claim 1 recites a computer-implemented method comprising: 
receiving, by a processor, genetic data and biological data; 
determining, by the processor, a data matrix from the genetic and biological data, the data matrix comprising one or more features, each feature associated with one or more known feature values; 
determining, by the processor, a collection of sets of features, the collection representing pathways, genes, or a genetic combination of genotype values; 
determining, by the processor, a first prediction for a feature value of a selected feature to be predicted in the collection; 
permuting, by the processor, one or more rows of the data matrix;
determining, by the processor, a second prediction for the feature value of the selected feature based at least in part on the permuting; and 
determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
Regarding claim 1, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 1, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., known feature values) (page 285, column 1, paragraph 3-4).
Regarding claim 1, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). Insofar as Galbrun teaches identifying an algorithm for redescription mining, it is considered that Galbrun fairly teaches the limitation of determining a collection of sets of features.
Regarding claim 1, step d, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a feature value) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 1, step e, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1) as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2). 
claim 1, step f, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the feature value based on permuting.
Regarding claim 1, step g, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., known feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly teaches the limitation of determining a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), respectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data. 
	However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) and 22283 columns (genes) (i.e., features) [0176]. Guyon teaches selecting genes (i.e., a collection of sets of features) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the AUC of the random genes (i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding the permutation step, Guyon teaches permuting the gene columns in the matrix, but it would have been obvious to permute the rows if the matrix claim 2, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6).
Galbrun only teaches applying one value of insignificant to redescriptions with equal or higher accuracies in random matrices and does not specifically teach applying a separate value to these two scenarios. However, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
claim 3, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 4, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. Guyon teaches separating the expression data using machine learning for BPH vs non BPH patients (i.e., phenotype values) [0194].
Regarding claims 3 and 4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was claim 6, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun is considered as teaching the calculation of a p-value (i.e., second predicted feature value) for random matrices after matrix permutation as described above. 
Regarding claim 7, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun teaches that the accuracy of a redescription is calculated using a Jaccard coefficient (i.e., redescription distance) (page 285, column 2, paragraph 4). As Galbrun teaches comparing the accuracies of the original matrix and the random matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a redescription distance based on the prediction score. 
Claim 8 recites computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving genetic data and biological data; 
determining a data matrix from the genetic and biological data, the data matrix comprising one or more features, each feature associated with one or more known feature values; 
determining a collection of sets of features, the collection representing pathways, genes, or a genetic combination of genotype values; 
determining a first prediction for a feature value of a selected feature to be predicted in the collection; 
permuting one or more rows of the data matrix;
determining a second prediction for the feature value of the selected feature based at least in part on the permuting; and 
determining a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
Regarding claim 8, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 8, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., known feature values) (page 285, column 1, paragraph 3-4).
Regarding claim 8, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). Insofar as Galbrun teaches identifying an algorithm for redescription mining, it is considered that Galbrun fairly teaches the limitation of determining a collection of sets of features.
Regarding claim 8, step d, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a feature value) of pairs of variables between the two sets of p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 8, step e, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1) as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2).  
Regarding claim 8, step f, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the feature value based on permuting.
Regarding claim 8, step g, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., known feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly teaches the limitation of determining a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), repectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data. 
	However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data (i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) and 22283 columns (genes) (i.e., features) [0176]. Guyon teaches selecting genes (i.e., a collection of sets of features) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the AUC of the random genes (i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for claim 9, Galbrun in view of Guyon teach the computer program product of claim 8. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6).
Galbrun only teaches applying one value of insignificant to redescriptions with equal or higher accuracies in random matrices and does not specifically teach applying a separate value to prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
Regarding claim 10, Galbrun in view of Guyon teach the computer program product of claim 1. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 11, Galbrun in view of Guyon teach the computer program product of claim 1. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. Guyon teaches separating the expression data using machine learning for BPH vs non BPH patients (i.e., phenotype values) [0194].
Regarding claims 10 and 11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun claim 13, Galbrun in view of Guyon teach the computer program product of claim 8. Galbrun is considered as teaching the calculation of a p-value (i.e., second predicted feature value) for random matrices after matrix permutation as described above. 
Regarding claim 14, Galbrun in view of Guyon teach the computer program product of claim 8. Galbrun teaches that the accuracy of a redescription is calculated using a Jaccard coefficient (i.e., redescription distance) (page 285, column 2, paragraph 4). As Galbrun teaches comparing the accuracies of the original matrix and the random matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a redescription distance based on the prediction score. 
Claim 15 recites a processing system comprising: a processor in communication with one or more types of memory, the processor configured to:
receive genetic data and biological data; 
determine a data matrix from the genetic and biological data, the data matrix comprising one or more features, each feature associated with one or more known feature values; 
determine a collection of sets of features, the collection representing pathways, genes, or a genetic combination of genotype values; 
determine a first prediction for a feature value of a selected feature to be predicted in the collection; 
permute one or more rows of the data matrix;
determine a second prediction for the feature value of the selected feature based at least in part on the permuting; and 
determine a prediction score based on the first prediction, the second prediction, and a known feature value of the selected feature.
Regarding claim 15, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 15, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., known feature values) (page 285, column 1, paragraph 3-4).
Regarding claim 15, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, 
Regarding claim 15, step d, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a feature value) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 15, step e, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1) as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2).  
Regarding claim 15, step f, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the feature value based on permuting.
Regarding claim 15, step g, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., known feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly 
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), repectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data. 
	However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data (i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) and 22283 columns (genes) (i.e., features) [0176]. Guyon teaches selecting genes (i.e., a collection of sets of features) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding the permutation step, Guyon teaches permuting the gene columns in the matrix, but it would have been obvious to permute the rows if the matrix were transposed so that the genes occupied the rows, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable because data in a matrix are numbers and are interchangeable, and the identity of those data would not affect the results of permutation. Regarding claim 16, Galbrun in view of Guyon teach the processing system of claim 15. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6).
Galbrun only teaches applying one value of insignificant to redescriptions with equal or higher accuracies in random matrices and does not specifically teach applying a separate value to these two scenarios. However, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
Regarding claim 17, Galbrun in view of Guyon teach the processing system of claim 15. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 18, Galbrun in view of Guyon teach the processing system of claim 15. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had i.e., phenotype values) [0194].
Regarding claims 17 and 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun.  Regarding claim 20, Galbrun in view of Guyon teach the processing system of claim 15. Galbrun is considered as teaching the calculation of a p-value (i.e., second predicted feature value) for random matrices after matrix permutation as described above. 
B.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galbrun in view of Guyon, as applied to claims 1, 8, and 15, and in further view of Raadsma (WO 2008/025093 A1).
Regarding claim 5, Galbrun in view of Guyon teach the computer-implemented method of claim 1. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun and the data of Guyon with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 
Regarding claim 12, Galbrun in view of Guyon teach the computer program product of claim 8. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun and the data of Guyon with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 
Regarding claim 19, Galbrun in view of Guyon teach the processing system of claim 15. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun and the data of Guyon with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 

Conclusion


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631
                                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631